Case 1:19-cv-00133-JJM-PAS Document 1-1 Filed 03/14/19 Page 1 of 11 PagelID #: 4

EXHIBIT A.
Filed in ProudeeeSticki SurGMSQOLISuIM-PAS Document 1-1 Filed 03/14/19 Page 2 of 11 PagelD #: 5

Filed in Provi

Submitted: 2/20/2019 4:43 PM
Envelope: 1934772
Reviewer: Lynn G.

STATE OF RHODE ISLAND SUPERIOR COURT
PROVIDENCE, SC.

 

WAYNE ARRUDA
Plaintiff,
Vv. Civil Action No.
RHODE ISLAND MEDICAL IMAGING, INC.
and Dr. John A. Pezzullo III,

Individually and in his Official Capacity,
Defendants

JURY TRIAL DEMANDED

 

COMPLAINT

Wayne Arruda (“Mr. Arruda”), by and through counsel files this Civil Complaint
against Rhode Island Medical Imaging, Inc. (“RIMI’”’) and Dr. John A. Pezzullo III (“‘Dr.
Pezzullo”) based on violations of the anti-retaliation provisions of the Rhode Island False
Claims Act, R.I.G.L. §9-1.1-4(g), the federal False Claim Act, 31 U.S.C. § 3730(h) and
common law.

I. Parties

1. Plaintiff, Wayne Arruda (hereinafter “Plaintiff’) is a resident of the Town of
Somerset, Commonwealth of Massachusetts. Plaintiff was employed at Defendant RIMI from
about September 1998 until his employment was terminated on September 5, 2018.

2. Defendant Rhode Island Medical Imaging, Inc. (“RIMI’”) is a corporation formed
under the laws of the State of Rhode Island with a principal place of business located in East
Providence, Rhode Island. Defendant RIMI operates as a professional medical practice
providing diagnostic medical imaging services to patients at a number of facilities in the State of

Rhode Island.
eas no Oey OnGGQ4330dIM-PAS Document 1-1 Filed 03/14/19 Page 3 of 11 PagelD #: 6

Submitted: 2/20/2019 4:43 PM
Envelope: 1934772
Reviewer: Lynn G.

3. At all relevant times, Defendant Dr. John A. Pezullo, III (hereinafter “Defendant
Pezzullo”) has served and continues to serve as the President of RIMI and Plaintiff's immediate
supervisor.

Il. Jurisdiction
4. The monetary amount claimed herein is sufficient to establish the jurisdiction of
the Superior Court.
II. Venue

ay Venue is proper in this Court in accordance with R.ILG.L. §9-4-3 insofar as the
alleged unlawful employment practices occurred in the County of Providence, State of Rhode
Island and Defendants are engaged in business in the County of Providence, State of Rhode
Island.

IV. Allegations Common to All Causes of Action

6. Mr. Arruda began his employment at RIMI in 1998 as a Controller.

7. In 2008, Mr. Arruda was promoted to Chief Financial Officer. —

8. In 2011, Mr. Arruda was again promoted to Executive Director.

9. Throughout Mr. Arruda’s employment at Defendant RIMI, his work performance
was at least satisfactory if not better. |

10. During all relevant times, Defendant RIMI has provided medical imaging to
Medicaid and Medicare beneficiaries and has submitted claims for reimbursement to federal and
state health care programs on their behalf. Fifty percent of Rhode Island’s Medicaid is paid for
by the Federal Government and fifty percent by the State of Rhode Island.

11. | Medicare and Medicaid only pay for services that are "medically necessary" —

i.e., Medicare requires as a condition of payment that services be "reasonable and necessary
Ficd in Prod cAsesh! AdrG\SQOLA3dIM-PAS Document 1-1 Filed 03/14/19 Page 4 of 11 PagelD #: 7

Submitted: 2/20/2019 4:43 PM
Envelope: 1934772
Reviewer: Lynn G.

for the diagnosis or treatment of illness or injury." 42 U.S.C. § 1395y(a)(1)(A); R.LG.L. §40-
8-1 et seq.

12. Further, providers who wish to participate in the Medicare program must ensure
that their services are provided "economically and only when, and to the extent, medically
necessary." 42 U.S.C. §1320c-5(a)(1).

Ss: Under the Medicare and Medicaid programs, all diagnostic tests must be
ordered by the physician who is treating the beneficiary. 42 C.F.R. § 410.32(a). Specifically,
except in very limited circumstances, all procedures performed by RIMI must be ordered in
writing by the physician who is treating the beneficiary. /d. § 410.33(d). |

14. Tests not ordered by the beneficiary's treating physician are considered not
reasonable and necessary and, therefore, not reimbursable. Jd. § 410.32(a). |

15. In or about late May 2018, Mr. Arruda was notified by Joanne Barbato, RIMI’s
Director of Patient Financial Services that RIMI received a complaint that it had billed a patient
for radiological testing that was not ordered by the patient’s treating physician.

16. Mr. Arruda notified the RIMI Board of Directors (“Board”) of this patient’s
complaint. Mr. Arruda advised the Board that, as a result of this patient complaint, he intended
to undertake an investigation.

17. In June and July 2018, Mr. Arruda undertook an extensive investigation. In doing
so, Mr. Arruda compared the tests ordered by patients’ physicians with the actual claims that
RIMI submitted for reimbursement to the various health care programs, including claims
submitted to Medicare and Medicaid. In conducting this investigation, Mr. Arruda reviewed
approximately 100 claims that had been submitted to various health care programs for
reimbursement, including Medicare and Medicaid, over the course of the Brevious six month

period.
Case Number; PC-2019-1624 .

Filed in ProvideraS@isl LOnGVsQ@d8GukIM-PAS Document 1-1 Filed 03/14/19 Page 5 of 11 PagelD #: 8
Submitted: 2/20/2019 4:43 PM

Envelope: 1934772

Reviewer: Lynn G.

18. As aresult of his investigation, Mr. Arruda discovered that RIMI was engaging in
a pattern and practice of submitting claims for payment to various health care programs,
including Medicare and Medicaid for tests that had not been ordered by the treating physician.

19. In particular, based on his investigation, Mr. Arruda discovered a pattern in which
RIMI was submitting claims to health care programs, including Medicare and: Medicaid for both
pelvic and transvaginal ultrasound tests when only one of these two tests was ordered by the
beneficiary’s treating physician. Mr. Arruda also discovered that RIMI was submitting claims
for abdominal and scrotal ultrasounds with Doppler when the physicians’ orders had not
requested that a Doppler ultrasound be performed. Mr. Arruda’s investigation further revealed
that RIMI was submitting claims for reimbursement for diagnostic mammograms without
physicians’ orders.

20. As part of his investigation, Mr. Arruda consulted with Panacea Healthcare
Solutions, Inc. (“Consulting Firm”), a consulting firm that provides medical billing, auditing and
compliance services, and the Consulting Firm confirmed that RIMI’s billing practices were
improper and in violation of Medicare and Medicaid rules and regulations.

21. Upon discovering that RIMI was billing for tests that were not ordered, Mr.
Arruda undertook efforts to stop this unlawful practice, including instructing Siobhain Sullivan,
RIMI’s Director of Imaging Services, JoAnn Barbato, RIMI’s Director of Patient Financial
Services, and other RIMI staff to immediately stop the performance of and billing for tests that
were not ordered by the beneficiary’s treating physician. In addition, Mr. Arruda required that
the RIMI clinical leadership team, the RIMI’s clinical and reception staff and that RIMI’s
marketing team complete additional, formal training on proper and lawful healthcare billing

practices. Mr. Arruda continued to notify RIMI’s Board members, including Defendant
iad h ProcdoOaBickl LanGMSQOL28naIM-PAS Document 1-1 Filed 03/14/19 Page 6 of 11 PagelD #: 9
Submitted: 2/20/2019 4:43 PM

Envelope: 1934772

Reviewer: Lynn G.

Pezzullo, that he was continuing to discover more and more false claims that had been submitted
for payment.

22. Based on his initial review of the claims that had already been submitted for
reimbursement, Mr. Arruda advised Mr. Pezzullo that the amount of false billing to Medicare
and Medicaid was likely to be substantial and that RIMI needed to take action to return the
overpayments.

23. In about June 2018, as his investigation into the extent of the false claims
continued, Mr. Arruda discovered that RIMI was maintaining a list of certain physicians; that
prior to performing a test, RIMI technicians were advised to consult the list. If an ultrasound had
been ordered by a physician who was on the list, the technician was to automatically perform
additional tests, beyond those that had been ordered by the physician.

24. Upon discovering this practice, Mr. Arruda contacted Ms. Sullivan who advised
Mr. Arruda that she was aware of the list and that, in fact, she had authorized RIMI’s technicians
to engage in the conduct described in Paragraph 23 above. Mr. Arruda instructed Ms. Sullivan
that this conduct violated Medicare and Medicaid rules and regulations, that it must stop
immediately and to so advise the RIMI technicians.

25. Shortly thereafter, Mr. Arruda received a text message and a Facetime video call
from Scott Levine, M.D. a RIMI shareholder and leader in the RIMI marketing department. Dr.
Levine advised Mr. Arruda that, in fact, it was he who had directed Ms. Sullivan to instruct RIMI
technicians to consult the list and to perform tests not ordered by physicians as set forth in
Paragraph 23 above.

26. After Mr. Arruda undertook an investigation into false billing practices at RIMI
and after he reported and tried to stop the false billing practices RIMI retaliated against Mr.

Arruda. Defendant Pezzullo and RIMI Board members began excluding Mr. Arruda from
a umber, PC-2019-1624 .
Sas toe ASG kd SoRVSAQISSodIM-PAS Document 1-1 Filed 03/14/19 Page 7 of 11 PagelD #: 10
Submitted: 2/20/2019 4:43 PM
Envelope: 1934772
Reviewer: Lynn G.

attending portions of Board meetings, portions which he had previously attended; Defendant
Pezzullo began limiting his contact and communications with Mr. Arruda and Arruda was
isolated and ignored.

27. On September 4, 2018, Defendant Pezzullo met with Mr. Arruda and informed
him that Mr. Arruda was demoted; that he would no longer serve as RIMI’s Executive Director
and that the majority of Mr. Arruda’s duties were to be reassigned to other RIMI staff, including
to Ms. Sullivan. Defendant Pezzullo advised Mr. Arruda that his salary was being reduced,
commensurate with the reduction in his duties, responsibilities and authority.

28. On September 5, 2018, Mr. Arruda tendered his resignation, effective September
28, 2018.

29. On September 5, 2018, Defendant Pezzullo advised Mr. Arruda that in fact, his
employment was terminated, effective immediately and that Mr. Arruda was to immediately
leave the premises of RIMI.

30. Shortly thereafter, on September 5, 2018, at a meeting, Defendant Pezzullo
announced, “If Wayne thinks he is getting another job in Rhode Island he has another thing
coming.”

31. Following his termination of employment, Mr. Arruda sought to find new
employment. For months, despite numerous interviews and despite being qualified for the
positions to which he was applying, Mr. Arruda was not offered employment.

32. | Among the positions to which he applied, Mr. Arruda applied for a position at
Brown Emergency Medicine. After successfully completing a number of interviews, Mr. Arruda
learned that he was a final candidate. He was asked to return to meet the staff who would be
reporting to him. Following the meeting, Kirsten Rounds, Senior Vice President of

Administration at Brown Emergency Medicine, advised Mr. Arruda that her boss had just spoken
Siod in Prodee sas tid sGM;9Q484eLIM-PAS Document 1-1 Filed 03/14/19 Page 8 of 11 PagelD #: 11

Submitted: 2/20/2019 4:43 PM
Envelope: 1934772
Reviewer: Lynn G.

to Defendant Pezzullo. When Mr. Arruda asked Ms. Rounds what Defendant Pezzullo had
stated, Ms. Rounds responded, “Nothing good.” Ms. Rounds made it clear to Mr. Arruda that
due to Defendant Pezzullo’s disparaging remarks about Mr. Arruda, Brown Emergency
Medicine was no longer interested in extending an offer of employment to Mr. Arruda.
V. Claims for Relief
33. Plaintiff incorporates the allegations contained in 41 through 32 above in the

counts set forth below.

Count One
Violation of the False Claims Act, 31 U.S.C. §3730(h)

34. Mr. Arruda is an “employee” as the term is defined by the False Claims Act
(“FCA”).

35. Mr. Arruda engaged in protected conduct under the FCA by investigating and
reporting matters that he reasonably believed could lead to a viable FCA action and by engaging
in efforts to stop violations of the FCA.

36. Defendants RIMI and Pezzullo were on notice of Mr. Arruda’s protected conduct.

37. Because Mr. Arruda engaged in protected conduct, Defendants RIMI and
Pezzullo demoted and abruptly terminated his employment and otherwise retaliated against him,
causing him to suffer damages.

38. Because Mr. Arruda engaged in protected conduct, Defendants RIMI and

Pezzullo constructively discharged Mr. Arruda, causing him to suffer damages.
Filed in ProvecAS@rkok AGY-QOABSoIdM-PAS Document 1-1 Filed 03/14/19 Page 9 of 11 PagelD #: 12
Submitted: 2/20/2019 4:43 PM

Envelope: 1934772

Reviewer: Lynn G.

Count Two
Violations of the Rhode Island False Claims Act, R.I. G. L. § 9-1.1-4(g)

39. Plaintiff Arruda is an “employee” as the term is defined by the Rhode Island False
Claims Act (““RIFCA”).

40. Plaintiff Arruda engaged in protected conduct under the RIFCA by investigating
and reporting matters that he reasonably believed could lead to a viable RIFCA action and by
engaging in efforts to stop violations of the RIFCA.

41. Defendants RIMI and Pezzullo were on notice of Mr. Arruda’s protected conduct.

42. Because Plaintiff Arruda engaged in protected conduct, Defendants RIMI and
Pezzullo demoted and abruptly terminated his employment and otherwise retaliated against him,
causing him to suffer damages.

43. Because Plaintiff Arruda engaged in protected conduct, Defendants RIMI and

Pezzullo constructively discharged Plaintiff Arruda, causing him to suffer damages.

Count Three
Violation of Rhode Island Whistleblowers' Protection Act , R.I.G.L. 8§ 28-50-1 et seq.

44. Defendant RIMI, by its acts and/or omissions, including but not limited to those
described herein, violated the Rhode Island Whistleblowers' Protection Act insofar as Defendant
RIMI discriminated against Plaintiff Arruda for opposing and reporting what he reasonably
believed to be violations of law, rules, and/or regulations promulgated under federal and state

law, causing him to suffer damages.
Fied in Promaasbe ech esGW QQL3aqdM-PAS Document 1-1 Filed 03/14/19 Page 10 of 11 PagelD #: 13

Submitted: 2/20/2019 4:43 PM
Envelope: 1934772
Reviewer: Lynn G.

Count Four
Unlawful Invasion of the Rhode Island Privacy Act, R.I.G.L. §§ 9-1-28.1

45. Said remarks by Defendants engendered publicity that unreasonably placed the
Plaintiff in a false light before the public. As such, they constituted an invasion of Plaintiff's
right to privacy and were highly offensive to a reasonable person.

46. Defendants had knowledge of or acted in reckless disregard of the falsity of the
publicized statements and the false light in which thy placed the Plaintiff.

47, As aresult of Defendants’ conduct, Plaintiff Arruda has suffered great emotional
distress, personal and professional humiliation and embarrassment, and substantial financial
damages.

Count Five
Tortious Interference with Prospective Business Relations

48. Defendants tortiously interfered with Plaintiffs prospective business relationships
by inducing prospective employers not to hire Plaintiff;

49. Defendants acted intentionally and with improper motive;

50.  Asaresult of Defendants tortious interference, plaintiff has suffered great

emotional distress, personal and professional humiliation and substantial financial damages.

VI. Prayers for Relief

WHEREFORE, Plaintiff prays for relief from this Honorable Court as follows:

a. For two times the loss of salary and other valuable benefits;

b. For additional economic losses and costs incurred by Plaintiff in establishing his
claims against Defendants;

C. Compensatory damages including, but not limited to, pain and suffering,

emotional distress and reputational damage;
Case Number-PC-2019-4 .

oa ee ASB ida cRYSGRIBSadIM-PAS Document 1-1 Filed 03/14/19 Page 11 of 11 PagelD #: 14
Submitted: 2/20/2019 4:43 PM

Envelope: 1934772

Reviewer: Lynn G.

d. For reinstatement with full seniority or, in lieu thereof, full front pay and benefits
for Plaintiff;
€. For punitive damages in an amount sufficient to punish the Defendants and to

deter future similar misconduct;
ih. For attorney’s fees according to law;

g. Any other such relief that the Court may deem just and equitable.

VII. Demand for Jury Trial

Plaintiff hereby demands a trial by jury on all counts so triable.

VIII. Designation of Trial Counsel

Plaintiff hereby designates Louise A. Herman, Esquire, as trial counsel.

PLAINTIFF,
By his attorney,
HERMAN LAW GROUP

/s/ Louise A. Herman

 

Louise A. Herman, Esq. (#6430)
1445 Wampanoag Trail, Suite 104
E. Providence, RI 02915

(401) 277-4110

(401) 433-0139 (fax)

Email: Iherman@lhermanlaw.com

Dated: February 20, 2019

10
